July 14, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    KEVIN COLE, YOLANDA FELDER AND ALL OTHER OCCUPANTS,
                          Appellant

NO. 14-15-00200-CV                          V.

       AMERICAN HOMES 4 RENT PROPERTIES ONE LLC, Appellee
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 3, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Kevin Cole, Yolanda Felder and all other Occupants.


      We further order this decision certified below for observance.